Citation Nr: 9935439	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-27 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to 
October 1979.

This appeal arises from a May 1996, Department of Veterans 
Affairs (VARO), Montgomery, Alabama rating decision, which, 
in pertinent part, denied entitlement to a total rating based 
upon individual unemployability.  


FINDINGS OF FACT

1.  The appellant served on active duty from October 1976 to 
October 1979.

2.  The appellant is service-connected for mild incomplete 
paralysis of the lower radicular group, as a residual of 
fracture to the cervical spine at C7 and spinous process of 
C6, evaluated as 40 percent disabling; a low back disorder, 
evaluated as 40 percent disabling; and left facial scars, 
evaluated as 0 percent disabling.  His combined disability 
evaluation is 60 percent.  

3.  The appellant has not been employed since February 1991, 
when he last worked 4 hours per week as a janitor.

4.  The appellant's service-connected disabilities preclude 
him from securing or following a substantially gainful 
occupation consistent with his education, training and work 
experience.


CONCLUSION OF LAW

The appellant's service-connected disabilities prevent him 
from securing or following a substantially gainful occupation 
and a total rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claim is "well-grounded."  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  It is also clear that the appellant's 
claim has been adequately developed for appellate review 
purposes by VARO, and that the Board may therefore proceed to 
disposition of the matter.

The appellant is service connected for mild incomplete 
paralysis of the lower radicular group, as a residual of 
fracture to the cervical spine at C7 and spinous process of 
C6, evaluated as 40 percent disabling; a low back disorder, 
evaluated as 40 percent disabling; and left facial scars, 
evaluated as 0 percent disabling.  His combined disability 
rating is 60 percent.  Since the cervical spine and low back 
disorders stem from a single accident, he meets the schedular 
criteria for entitlement to individual unemployability 
benefits.  38 C.F.R. § 4.16(a) (1999).

The appellant is seeking a total rating based upon individual 
unemployability. According to his August 1994 claim for such 
benefits, he has been completely unemployed since 1991, when 
he worked 4 hours per week as a janitor.  He also reported 
that he had received training as an emergency medical 
technician, cabinet maker/ millworker and upholsterer; that he 
had worked less than full time as a laborer and telephone 
salesman; and that he last worked on a full time basis when he 
was in the service. 

A VA examination was conducted in March 1994.  The examiner 
observed that the appellant moved about the room somewhat 
slowly with a limp on the left.  He was able to stand erect.  
No definite spasm or tenderness was noted at this time, but he 
had severe pain with lumbar flexion.  He went no further than 
45 degrees at which time he had to drop to his knees secondary 
to the pain.  The examiner was unable to check extension 
secondary to the amount of pain he was having.  He was unable 
to heel and toe walk and could squat only by using his hands 
to pull himself up.  Reflexes and sensation were intact in his 
lower extremities.  The examination was terminated due to the 
appellant's discomfort.  The impression was of chronic low 
back pain syndrome with multi level degenerative disk disease 
and disk bulges.

A Vocational Assessment/Systemic Exploration was conducted for 
VA in January 1996.  The evaluator indicated that the 
appellant had vocational skills but could not utilize them due 
to the physical demand involved in the particular kind of work 
for which he was trained (EMT, Upholstery, and Cabinet 
Making/Millwork).  It was the evaluator's opinion that he was 
unemployable.  In April 1996, a VA counseling psychologist 
found that the veteran was currently infeasible for training 
under Chapter 31.

A VA examination was conducted in September 1996.  The 
appellant claimed that he had been totally disabled since 
1988.  The examiner observed that he walked with a mincing 
unsteady gait.  He had no postural abnormalities.  Musculature 
of his back was adequate.  He had forward flexion of the 
lumbar spine to 44 degrees; backward extension to 21 degrees; 
left lateral flexion to 19 degrees; and right lateral flexion 
to 24 degrees.  He had range of motion of the cervical spine 
of forward flexion to 40 degrees, backward extension to 44 
degrees; and left lateral flexion to 28 degrees; and right 
lateral flexion to 32 degrees.  There was objective evidence 
of pain on motion.  The diagnosis was of severe degenerative 
arthritis post traumatic cervical and lumbar spine.  X-rays of 
the cervical spine revealed deformity of the C7 vertebral body 
with irregular inplates and slight anterior wedging.  The C6 
spinous process was fractured and the C7 also appeared 
fractured.  Each was indeterminate.  X-rays of the lumbosacral 
spine revealed no fractures.  There was degenerative change at 
the L1-L2 and T12-L1 levels.

A VA spine examination was conducted in May 1998.  The 
appellant became emotional and said that he was in such severe 
pain that he could not have come to the exam unless he had 
taken 2 Percocet.  He almost cried out at times.  He 
complained of pain weakness, stiffness, fatigability, and lack 
of endurance.  He did not use crutches, a brace or a cane.  He 
hollered out with pain on motion.  There was no spasm.  There 
was weakness and slight tenderness.  The appellant walked with 
a marked limp using no appliance.  He forward flexed to 5 
degrees.  His reflexes were active and equal.  Range of motion 
of the cervical spine was flexion to the right to 35 degrees; 
flexion to the left to 32 degrees; forward flexion to 60 
degrees; and backward extension to 40 degrees.  Range of 
motion of the lumbar spine was flexion to the right to 21 
degrees; flexion to the left to 28 degrees; forward flexion to 
40 degrees; and backward extension to 6 degrees.  Diagnosis 
was of degenerative joint disease, cervical and lumbar spine, 
with loss of function due to pain.

A VA general medical examination was also conducted in June 
1998.  The examiner observed that the appellant was normally 
developed and nourished.  Posture and gait were normal.  He 
had superficial scars of the face.  He had impaired range of 
motion with severe pain over the cervical and lumbar spine.  
Neurological evaluation revealed hypesthesia and weak grip 
strength of the right hand.  The examiner noted that the 
appellant appeared rather pressured and emotional.  Diagnoses 
included post traumatic damage of the cervical and lumbar 
spine; facial scars; radicular nerve damage on the right; and 
possible psychiatric disorder.

A statement from the appellant's daughter was submitted in 
November 1998.  She described how it was to grow up with the 
appellant as a father, and how his disabilities affected their 
relationship.  She claimed that he could not leave bed without 
pain medication that made him nervous and moody.  Also 
submitted at that time was a copy of a November 1990 letter 
from George P. Gray, M.D., the treating physician, who 
referenced pathological changes in the appellant's spine.  Dr. 
Gray opined that the appellant was unemployable and should be 
considered totally disabled from any gainful employment.

A June 1999 statement from J. G. M., a VA physician, was 
submitted.  Dr. M. had been treating the appellant since 
September 1988 for chronic low back pain due to herniated disc 
diagnosed by MRI in October 1990.  He agreed with the VA 
Vocational Rehabilitation Evaluation that the appellant was 
seriously disabled and unemployable; that the appellant's 
disability limited his ability to bend, lift, stoop, or carry; 
and that he had pain staying in one position for prolonged 
periods.  Dr. M. indicated that back pain greatly limited the 
appellant's ability to perform any job with manual labor 
involved.  He would also probably have difficulty with a job 
that required him to sit in one place for 8 hours a day.  He 
did not think that the appellant could perform a manual labor 
job, but did not know whether he was unemployable for any and 
all jobs.  He noted that the appellant suffered from 
depression that was worsened by his physical condition and 
financial stress.

At his July 1999 hearing on appeal, the appellant testified 
regarding his disabilities.  He claimed that he was in 
constant pain for which he took pain medication.  He claimed 
that he last worked in 1990 at a family church.  The 
appellant's wife testified that he could perform some 
household tasks depending on the type of day he was having.

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1999).  In this case, the appellant meets the 
schedular criteria by virtue of the fact that the combined 
rating for the cervical and lumbar spine disabilities, which 
stem from a single accident, is at least 60 percent.

VA will grant a total rating for compensation purposes based 
on unemployability (TRIU) when the evidence shows that a 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the veteran's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999).

The record shows that the appellant has considerable pain and 
loss of function of the lumbar spine, the cervical spine and 
the major arm.  He has not been employed on a full-time basis 
for many years, and has not worked at all since 1991.  The 
record includes medical opinion that his service connected 
disabilities preclude all employment.  The record also 
includes a vocational assessment that on account of the 
service connected disabilities, he could not meet the demands 
of employment even with his vocational training.  Finally, a 
counseling psychologist has opined that the service connected 
disabilities, to at least a substantial degree, preclude him 
from employment.  The Board finds that the appellant is 
individually unemployable by virtue of his service connected 
disabilities alone.


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, consistent with 
the criteria that govern the payment of monetary awards.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

